Citation Nr: 0942893	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  04-38 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1961 
to December 1961 and in the Navy from August 1964 to August 
1968.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied service connection for 
an acquired psychiatric disorder, to include posttraumatic 
stress disorder (PTSD).

In November 2007, the Board remanded the claim to the RO for 
additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In the November 2007 remand, the Board requested, in part, 
that the RO schedule the Veteran for a VA psychiatric 
examination to determine whether he has PTSD as a consequence 
of his verified stressor event (namely, falling through a 
hatch while in the process of making an emergency breakaway 
during his Navy service in Vietnam).  

The record reflects that the Veteran failed to report to an 
August 2009 VA PTSD examination.  However, the notice of that 
examination has not been associated with the claims file and 
the Veteran contends that he did not receive notice of the 
examination.  Given the importance of the examination, the 
Board finds that the RO should afford the Veteran another 
opportunity to report to a VA examination.

The Veteran is hereby advised that failure to report to a 
scheduled examination, without good cause, may well result in 
a denial of his claim.  38 C.F.R. § 3.655 (2009).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notices of the date and time of 
the examination sent to the Veteran by the pertinent VA 
medical facility.

Prior to scheduling the Veteran for another examination, the 
RO should attempt to verify another claimed stressor event, 
that of an airplane crashing into the side of his ship, the 
USS Hornet, killing the pilot.  The Veteran stated that this 
incident occurred in the summer of 1967.  Throughout the 
appeal process, he has stated that he is unable to recall the 
dates and names of the individuals involved.  Thus, in 
verifying this stressor event, the RO should identify the 
time period of July 1 to August 31, the core months of 
summer.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Modern Military Branch of 
the National Archives and Records 
Administration and request a search in all 
of the available and appropriate sources, 
including deck logs of the USS Hornet, and 
any information which might corroborate 
the Veteran's alleged stressor event of an 
airplane crashing into the side of the 
ship, killing the pilot.  The time period 
to be searched for the Veteran's claimed 
stressor event is July 1 to August 31, 
1967.  All relevant information regarding 
places, units of assignment, or other 
circumstances relevant to verifying his 
claimed stressor should be provided.  Any 
information obtained should be associated 
with the claims file.

2.  The Veteran should be scheduled for a 
VA psychiatric examination to determine 
the current nature and etiology of any 
psychiatric disorder found to be present; 
and to determine if the Veteran meets the 
diagnostic criteria for PTSD and, if so, 
whether such is linked to the verified in-
service stressor, i.e., the Veteran's fall 
through a hatch while in the process of 
making an emergency breakaway during his 
Navy service in Vietnam; and, if verified, 
the additional stressor from above.  The 
VA examiner is to be informed of the 
verified in-service stressor, i.e., the 
Veteran's fall through a hatch while in 
the process of making an emergency 
breakaway during his Navy service in 
Vietnam (and, if verified, the additional 
stressor from above), and forward the 
claims folder in its entirety to that 
examiner for review in connection with the 
examination.  The examination report is to 
contain a notation that the examiner 
reviewed the claims folder.  The 
psychiatric examination is to include a 
review of the Veteran's history and a 
comprehensive mental status evaluation and 
tests deemed as necessary.

The examiner should be asked to offer an 
opinion addressing the following 
questions:

a.	Does the Veteran meet the DSM-IV 
criteria for a diagnosis of PTSD?  If 
so, is it at least as likely as not (50 
percent or greater probability) that 
the Veteran's PTSD is casually linked 
to the verified in-service stressor, 
i.e., his confirmed fall through a 
hatch while in the process of making an 
emergency breakaway during his Navy 
service in Vietnam (and, only if 
verified, the additional stressor from 
paragraph 1)?  The examiner is to be 
instructed that only the verified 
stressor(s) may be considered for 
purposes of this opinion.

b.	Has the Veteran developed an acquired 
psychiatric disorder other than PTSD, 
and; if so, please specify the 
diagnosis (or diagnoses).  Is it at 
least as likely as not (50 percent or 
greater probability) that any current 
diagnosis of a psychiatric disorder, 
other than PTSD, had its onset during 
service; or, was such a disorder caused 
by any incident or event that occurred 
during service, to include the 
Veteran's fall through a hatch while in 
the process of making an emergency 
breakaway during his Navy service in 
Vietnam?

The examiner is asked to provide the 
rationale used in formulating his or her 
opinion in the written report.

3.  Thereafter, the RO should readjudicate 
the issue of service connection for an 
acquired psychiatric disorder, to include 
PTSD in light of the additional evidence 
obtained.  If the benefit sought is not 
granted to the Veteran's satisfaction, 
then send him and his representative a 
supplemental statement of the case and 
give them an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

